DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A (Claims 1-12, 16-20) and Species 1 (Figure 7, Claims 1, 3-8, 10, 12, and 16) in the reply filed on 6/2/22 is acknowledged.  The traversal is on the ground(s) that species 1-6 have the same technical feature.  This is not found persuasive because while the species may have the one limitation that is the same, all species have limitation that are different as well.  For example, one species will have the batteries being directly adjacent to the vibrator while another species will have the batteries spaced apart from the vibrator.  One species will arrange the temperature control and/or the vibrator outside of the battery tray while other will have the temperature control and/or vibrator be within the battery tray.  Thus, a reference disclosing one will not necessary disclose the non-obviousness variation.  For the reasons above, the argument is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 and 12/17/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR1020170027387 (KR’387) in view of evidentiary reference WO 2018165606 (relying on US 20200020990 for translation).
As to Claim 1:
	KR’387 discloses a battery cell manufacturing apparatus for enhancing the wetting of an electrolyte to an electrode assembly in a battery cell (Abstract), the apparatus comprising: 
	a battery cell tray configured to house at least one preliminary battery cell (110, 210, 310; see Fig. 1-3); and 
an excitation unit contacting one side of the battery cell tray to apply megasonic vibration to the at least one preliminary battery cell when the at least one preliminary battery cell is housed in the battery cell tray (see “20 kHz to 100 kHz”, page 3 – megasonic range is between 1-5000 kHz as according to evidentiary reference, WO’606).
As to Claim 3:
	KR’387 discloses the battery cell tray has a closed lower part (110, 210, 310; see Fig. 1-3), and 
	wherein the excitation unit is fixed opposite to the closed lower part to apply megasonic vibration to the battery cell tray such that the megasonic vibration is transmitted to the at least one preliminary battery cell (110, 210, 310; see Fig. 1-3).
As to Claim 5:
	KR’387 discloses a liquid medium in the battery cell tray (see “liquid medium 140”, Page 3), and wherein the at least one preliminary battery cell is immersed in the liquid medium in a state of being when the at least one battery cell is housed in the battery cell tray (110, 210, 310; see Fig. 1-3).
As to Claim 6:
	KR’387 discloses the liquid medium is water (see Claim 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of WO 2018165606 (relying on US 20200020990 for translation), as applied to Claim 5 above, and further in view of CN 106099158 (hereinafter, CN’158).
	KR’387 discloses the liquid medium for vibration purpose, but it does not indicate the temperature of the liquid medium.
	In the same field of endeavor, CN’158 also discloses a liquid medium for ultrasonic application purpose for battery (Page 2) similar to that of KR’387.  CN’158 further discloses that the 
 is 10 degrees Celsius to 65 degrees Celsius (e.g., 20 degrees Celsius can be used as shown in some examples) can be used for the purpose of ultrasonic application (Page 2-3).  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a range of 20-65°C (specifically, 20°C) as taught by CN’158 into the application of KR’387 as CN’158 teaches that the taught range can be used for the purpose of ultrasonic application (Page 2-3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and  3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of WO 2018165606 (relying on US 20200020990 for translation).
As to Claim 1:
	KR’387 discloses a battery cell manufacturing apparatus for enhancing the wetting of an electrolyte to an electrode assembly in a battery cell (Abstract), the apparatus comprising: 
	a battery cell tray configured to house at least one preliminary battery cell (110, 210, 310; see Fig. 1-3); and 
an excitation unit contacting one side of the battery cell tray to apply ultrasonic vibration to the at least one preliminary battery cell when the at least one preliminary battery cell is housed in the battery cell tray (see “20 kHz to 100 kHz”, page 3).
  However KR’387 does not teach a step of using mega sonic vibration (500-3000 khz as defined in the specification).
In the same field of endeavor, US’990 also discloses a vibration generator system for a battery (Abstract) similar to that of KR’387.  US’990 also teaches that ultrasonic vibration at a frequency of 1-1000 kHz can be applied, in which frequency of above 500 kHz [0073, 0079] can be used to further improving the wetting of an electrolyte for an electrode.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate ultrasonic range such as that of US’990 to the vibration range of KR’387 as to include frequency of above 500 kHz as to further improve the wetting of an electrolyte for an electrode.
As to Claim 3:
	KR’387 discloses the battery cell tray has a closed lower part (110, 210, 310; see Fig. 1-3), and 
	wherein the excitation unit is fixed opposite to the closed lower part to apply megasonic vibration to the battery cell tray such that the megasonic vibration is transmitted to the at least one preliminary battery cell (110, 210, 310; see Fig. 1-3).
As to Claim 4:
	KR’387 discloses the ultrasonic vibration, but KR’387 does not teach a megasonic vibration of between 500-3000 khz.
In the same field of endeavor, US’990 also discloses a vibration generator system for a battery (Abstract) similar to that of KR’387.  US’990 also teaches that ultrasonic vibration at a frequency of 1-1000 kHz can be applied, in which frequency of above 500 kHz [0073, 0079] can be used to further improving the wetting of an electrolyte for an electrode.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate ultrasonic range such as that of US’990 to the vibration range of KR’387 as to include frequency of above 500 kHz as to further improve the wetting of an electrolyte for an electrode.
As to Claim 5:
	KR’387 discloses a liquid medium in the battery cell tray (see “liquid medium 140”, Page 3), and wherein the at least one preliminary battery cell is immersed in the liquid medium in a state of being when the at least one battery cell is housed in the battery cell tray (110, 210, 310; see Fig. 1-3).
As to Claim 6:
	KR’387 discloses the liquid medium is water (see Claim 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of WO 2018165606 (relying on US 20200020990 for translation), as applied to Claim 5 above, and further in view of CN 106099158 (hereinafter, CN’158).
	KR’387 discloses the liquid medium for vibration purpose, but it does not indicate the temperature of the liquid medium.
	In the same field of endeavor, CN’158 also discloses a liquid medium for ultrasonic application purpose for battery (Page 2) similar to that of KR’387.  CN’158 further discloses that the 
 is 10 degrees Celsius to 65 degrees Celsius (e.g., 20 degrees Celsius can be used as shown in some examples) can be used for the purpose of ultrasonic application (Page 2-3).  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a range of 20-65°C (specifically, 20°C) as taught by CN’158 into the application of KR’387 as CN’158 teaches that the taught range can be used for the purpose of ultrasonic application (Page 2-3).  
Claims 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of WO 2018165606 (relying on US 20200020990 for translation), as applied to Claims 1 and 5 above, and further in view of Nulman, US 20180301743.
	KR’387 discloses the apparatus above having a vibration unit but does not disclose a temperature control unit (Claims 8, 10, 16)) and is also temperature adjustable (Claim 10).
	In the same field of endeavor, Nulman also teaches a method of applying ultrasonic vibration to the battery by immersing the battery in a reservoir ([0026], Fig. 5) similar to KR’387.  Nulman further discloses that the battery can be heated as to heat the dry gas within the battery to between 40°C to 150°C via the case 12 [0020, 0021].  Then the battery can also receive vibration by keeping the case in the media 30 [0026].  Note that the container 32 can house both the vibration aspect and the heater 12 aspect (Fig. 5).

    PNG
    media_image1.png
    841
    773
    media_image1.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heated as arranged by KR’387 adjacent to the vibration of KR’387 as to fit the device into a compact system and further able to control the temperature of the reservoir to be around room temperature. 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020170027387 (KR’387) in view of WO 2018165606 (relying on US 20200020990 for translation), as applied to Claim 5 above, and further in view of Min et al., US 20130244095 (hereinafter, Min).
	KR’387 discloses the battery cell tray as shown, but does not disclose a vacuum applying unit.
	In the same field of endeavor, Min also discloses a battery apparatus 200b having a vibration 260 (Fig. 10) similar to that of KR’387.  Min further discloses that the system can further include a vacuum system on the top edge of the battery as to apply a vacuum pressure and  remove excess electrolyte as well as gas generated during activation [0052].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a vacuum system on the top side of the battery as taught by Min to the battery system of KR’387 as to enhance the quality of the battery cell [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723